RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 17a0110p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



                       16-1434                             ┐
                                                           │
 STONE SURGICAL, LLC,
                                                           │
                                    Plaintiff-Appellant,   │    Nos. 16-1434/1654
                                                           >
       v.                                                  │
                                                           │
 STRYKER CORPORATION; HOWMEDICA OSTEONICS                  │
 CORPORATION,                                              │
                        Defendants-Appellees.              │
                                                           │
                       16-1654                             │
                                                           │
 STRYKER CORPORATION; HOWMEDICA OSTEONICS                  │
 CORPORATION,                                              │
                         Plaintiffs-Appellees,             │
                                                           │
       v.                                                  │
                                                           │
 CHRISTOPHER RIDGEWAY,                                     │
                                  Defendant-Appellant.     │
                                                           ┘

                           Appeal from the United States District Court
                      for the Western District of Michigan at Grand Rapids.
            Nos. 1:13-cv-01066; 1:14-cv-00889—Robert Holmes Bell, District Judge.

                                    Argued: February 1, 2017

                                 Decided and Filed: May 24, 2017

                Before: GIBBONS, ROGERS, and McKEAGUE, Circuit Judges.
                                      _________________

                                           COUNSEL

ARGUED: Louis C. LaCour Jr., ADAMS AND REESE LLP, New Orleans, Louisiana, for
Appellants Stone Surgical and Christopher Ridgeway. Michael D. Wexler, SEYFARTH SHAW
LLP, Chicago, Illinois, for Appellees. ON BRIEF: Louis C. LaCour Jr., ADAMS AND
 Nos. 16-1434/1654            Stone Surgical, et al. v. Stryker Corp., et al.           Page 2


REESE LLP, New Orleans, Louisiana, for Appellants Stone Surgical and Christopher Ridgeway.
Michael D. Wexler, Justin K. Beyer, Robyn E. Marsh, SEYFARTH SHAW LLP, Chicago,
Illinois, David J. Gass, MILLER JOHNSON, Grand Rapids, Michigan, for Appellees.

                                        _________________

                                             OPINION
                                        _________________

       JULIA SMITH GIBBONS, Circuit Judge. This case arises out of the deterioration of a
decade-plus employment relationship between Stryker Corporation and Christopher Ridgeway.
Stryker, a medical-device manufacturing company, employed Ridgeway as a sales
representative, where he sold customized plates and screws for use in craniomaxillofacial (CMF)
surgery on Stryker’s behalf in his Louisiana-based sales territories. In 2013, however, the
relationship between Stryker and Ridgeway became strained as Ridgeway sought other business
opportunities with a regional competitor, Biomet. Stryker terminated Ridgeway as a result.
Litigation ensued, a jury trial was conducted in the Western District of Michigan, and judgment
was awarded to Stryker.       At the core of the present dispute is a non-compete agreement
Ridgeway signed at the start of his tenure with Stryker and whether that agreement is valid. For
the reasons that follow, the district court properly ruled for Stryker.

                                                  I.

       Christopher Ridgeway was employed as a sales representative by Stryker Corporation
and Howmedica Osteonics Corporation (collectively, “Stryker”) from 2001 to 2013. Stryker
offered Ridgeway the sales representative position through a sixteen-page fax letter on October
24, 2001. Ridgeway’s employment was contingent on his signing and returning certain attached
documents—an offer letter, a form non-compete agreement, and a code of conduct. From 2000
to 2005, Stryker used the same form non-compete agreement with all employees, which included
a one-year non-compete clause, a customer non-solicit clause, and an employee non-solicit
clause. The non-compete agreement included a Michigan choice-of-law clause and a Michigan
forum-selection clause. On October 25, 2001, Ridgeway accepted the job offer with a four-page
fax containing a cover page, the signed offer letter, and executed signature pages for his form
 Nos. 16-1434/1654                   Stone Surgical, et al. v. Stryker Corp., et al.                    Page 3


non-compete agreement and code of conduct. The cover letter stated: “Here are signed copies of
my offer letter, non-compete agreement, and code of conduct.”

       Once hired, Ridgeway was responsible for selling Stryker medical-device products to
customers within his Louisiana-based sales territories. During this time, Ridgeway received
products from Stryker at his home in Louisiana, delivered products to Louisiana doctors and
hospitals, and conducted sales meetings with other employees in his Louisiana territories.
Despite becoming one of Stryker’s top performers, in 2013, Ridgeway began to consider
working for a Stryker competitor, Biomet.1

       At this point, Ridgeway’s and Stryker’s accounts of their business relationship diverge.
Ridgeway says that he discussed on multiple occasions with Stryker management the fact that he
did not have a non-compete agreement as part of his employment contract. Specifically, he
alleges he asked Stryker’s Human Resources director whether an agreement existed in his file,
and the director told him it did not. Based on Stryker’s assurances, Ridgeway began talking to
Biomet about future employment opportunities.

       Stryker contends that its management did not, at any time, represent to Ridgeway that he
was not covered under a non-compete agreement. The conversation Ridgeway references with
the Stryker Human Resources director, according to Stryker, concerned whether Ridgeway had
to sign a new non-compete agreement to receive the stock options associated with his 2012
promotion to District Sales Manager. Stryker maintains that the director merely told Ridgeway
that she did not see a new stock-option non-compete in his personnel file. The director followed
up their conversation with an email titled “Stock” that allegedly detailed the same. The company
states that all Stryker employees were required to sign the initial form non-compete or else they
would not be hired, so it was impossible for Ridgeway to have worked for them without signing
one.

       When Stryker got wind that Ridgeway was considering working with Biomet, two
Stryker representatives traveled to Louisiana and fired Ridgeway, effective immediately. At that
September 10, 2013 meeting, Ridgeway was given a termination letter, which reminded him of

       1
           Biomet was a co-defendant in this litigation, but is not currently a party to this appeal.
 Nos. 16-1434/1654                Stone Surgical, et al. v. Stryker Corp., et al.                        Page 4


his obligation to protect confidential Stryker trade secrets. Following his termination, Ridgeway
began working for Biomet within his former Stryker Louisiana-based sales territories.2

        Stryker filed suit against Ridgeway in the Western District of Michigan, claiming breach
of contract, breach of fiduciary duty, and misappropriation of trade secrets. Ridgeway moved to
dismiss for lack of personal jurisdiction, which the district court denied based on the forum-
selection clause in the non-compete agreement. Ridgeway also counterclaimed, alleging various
counts including fraud under Louisiana law.

        While the Michigan suit was pending, Ridgeway’s company, Stone Surgical, filed suit
against Stryker in the Eastern District of Louisiana. This action was transferred to the Michigan
forum and consolidated with the first-filed Michigan action. Stryker moved for a preliminary
injunction against Ridgeway, seeking to prevent him from continuing his Biomet employment
until resolution of this litigation; the motion was denied but had the effect of ending Ridgeway’s
and Biomet’s business relationship out of Biomet’s fear of liability.

        Leading up to trial, a dispute arose between Stryker and Ridgeway over the authenticity
of the non-compete agreement attached as an exhibit to Stryker’s initial complaint. When
Stryker filed its complaint, it attached as an exhibit the company’s form non-compete agreement
as well as the signature page of Ridgeway’s agreement, which contains the document control
number 573287.03. Ridgeway contends that Stryker fabricated the document by attaching his
signed page to a form non-compete agreement, rather than the original that accompanied his
entire agreement. Stryker, on the other hand, contends that it never possessed a returned version
of the entire agreement, but rather only the signature page, which was attached to the October 25,
2001 fax in which Ridgeway accepted his employment. The terms of all 132 form non-compete
agreements with the same document control number as Ridgeway’s were identical between 2000
and 2005. Prior to the close of discovery, it was determined that the non-compete attached to the
initial complaint was indeed a form agreement matching the 132 others signed between 2000 and
2005.


        2
           Ridgeway did this through his company, Stone Surgical, LLC, which is also a party to this appeal. As the
parties, in their briefs, have used “Ridgeway” collectively to refer to appellants and do not delineate separate
arguments, we do the same here.
 Nos. 16-1434/1654                Stone Surgical, et al. v. Stryker Corp., et al.                       Page 5


        In February 2016, the consolidated actions were tried in a ten-day jury trial. The jury
returned a verdict in favor of Stryker on its breach-of-contract, breach-of-fiduciary-duty, and
misappropriation-of-trade-secrets claims. The jury awarded damages in the amount of $745,195,
and denied any relief to Ridgeway based on his counterclaims. Ridgeway and Stone Surgical
now appeal.

                                                       II.

        Whether Ridgeway signed the non-compete agreement is not at issue on appeal.
Ridgeway develops no argument that he did not sign the non-compete and only briefly mentions
in his brief that he is not conceding that fact. As a result, Ridgeway has forfeited any challenge
to the jury’s verdict specifically finding that he signed the non-compete.

        In any event, Ridgeway has already waived any challenge to the jury’s verdict. “After an
adverse jury verdict, a litigant must move for a new trial or for judgment as a matter of law under
Rule 50(b) of the Federal Rules of Civil Procedure in order to preserve a sufficiency challenge
for appeal.” Hubbard v. Detroit Pub. Schs., 372 F. App’x 631, 634 (6th Cir. 2010) (citation
omitted). Ridgeway did not file a Rule 50(b) motion and therefore did not preserve the issue for
appeal.3

                                                       III.

        We review de novo any decisions concerning choice-of-law and forum-selection clauses.
Newberry v. Silverman, 789 F.3d 636, 643 (6th Cir. 2015); Wong v. PartyGaming Ltd., 589 F.3d
821, 826 (6th Cir. 2009). We also review questions of personal jurisdiction de novo. Bridgeport
Music, Inc. v. Still N The Water Pub., 327 F.3d 472, 477 (6th Cir. 2003).

        Ridgeway mounts a variety of challenges on appeal—the forum-selection clause, the
exercise of personal jurisdiction over him in Michigan, and the application of the choice of law
clause. We address each of these in turn.


        3
         We apply Rule 50 waiver to questions of fact, but not to pure questions of law. In re AmTrust Fin. Corp.,
694 F.3d 741, 750–51 (6th Cir. 2012) (A “pure question of law . . . may be appealed even in the absence of a post-
judgment motion.” (internal citation and quotation omitted)). Here, the dispute is unquestionably one of fact—
whether Ridgeway signed the non-compete—and therefore waiver applies.
 Nos. 16-1434/1654                  Stone Surgical, et al. v. Stryker Corp., et al.                     Page 6


                                                          A.

       The non-compete agreement at issue contains a forum-selection clause stating that any
dispute arising out of the agreement must be brought in a Michigan court—state or federal.
When a federal court sitting in diversity exercises personal jurisdiction over a party pursuant to a
forum-selection clause, state law controls the question of whether that clause is enforceable.
Preferred Capital, Inc. v. Sarasota Kennel Club, Inc., 489 F.3d 303, 308 (6th Cir. 2007).
Michigan law favors forum-selection clauses. Turcheck v. Amerifund Fin., Inc., 725 N.W.2d
684, 689 (Mich. Ct. App. 2006); Mich. Comp. Laws § 600.745. Under Michigan law, the
Michigan forum-selection clause is valid and enforceable.

       The Michigan court had personal jurisdiction over Ridgeway because he consented to
Michigan jurisdiction through the forum-selection clause.                      See Preferred Capital, Inc. v.
Associates in Urology, 453 F.3d 718, 721 (6th Cir. 2006). Ridgeway has waived his right to
challenge personal jurisdiction over him in the Michigan forum. Id. Therefore, the district court
properly asserted jurisdiction over Ridgeway.4

                                                          B.

       The validity of the choice-of-law clause presents a closer question. A federal court
sitting in diversity must apply the choice-of-law rules of the forum state. Klaxon Co. v. Stentor
Elec. Mfg. Co., 313 U.S. 487, 496 (1941). Thus, the district court was required to apply
Michigan choice-of-law rules in determining what law applies in judging the validity of the non-
compete. Michigan looks to the Restatement (Second) of Conflict of Laws to determine whether
it will enforce a choice-of-law clause. The applicable provision states:

       (1)         The law of the state chosen by the parties to govern their contractual rights
                   and duties will be applied if the particular issue is one which the parties
                   could have resolved by an explicit provision in their agreement directed to
                   that issue.
       (2)         The law of the state chosen by the parties to govern their contractual rights
                   and duties will be applied, even if the particular issue is one which the
                   parties could not have resolved by an explicit provision in their agreement
                   directed to that issue, unless . . .

       4
           Stone Surgical does not offer separate grounds to challenge personal jurisdiction over it.
 Nos. 16-1434/1654            Stone Surgical, et al. v. Stryker Corp., et al.                Page 7


                       (b) application of the law of the chosen state would be contrary to
                       a fundamental policy of a state which has a materially greater
                       interest than the chosen state in the determination of the particular
                       issue and which, under the rule of § 188, would be the state of the
                       applicable law in the absence of an effective choice of law by the
                       parties.

Restatement (Second) of Conflict of Laws § 187 (1971).

       Although there is a plausible argument that § 187(1) applies, because the district court
focused on § 187(2), so do we. Michigan law appears to apply the § 187(2) exceptions even
when operating under § 187(1) in its choice-of-law analysis. See Chrysler Corp. v. Skyline
Indus. Serv., Inc., 528 N.W.2d 698, 703–04 (Mich. 1995).

       Under § 187(2)(b), we first determine whether, absent a choice-of-law clause, another
state’s law would have applied pursuant to § 188. Section 188 states that “[t]he rights and duties
of the parties with respect to an issue in contract are determined by the local law of the state
which, with respect to that issue, has the most significant relationship to the transaction and the
parties.” This is determined by consideration of the following factors: “the place of contracting,”
“the place of negotiation of the contract,” “the place of performance,” “the location of the subject
matter of the contract,” and “the domicil, residence, nationality, place of incorporation and place
of business of the parties.” Id.

       The “place of contracting” is unclear. Under Michigan law, when an offer must be
returned to be effective, it becomes operative the moment it is mailed. Kutsche v. Ford,
192 N.W. 714, 715 (Mich. 1923). Ridgeway was living in Louisiana when he was hired to work
for Stryker, which supports an inference that Ridgeway executed the contract in Louisiana. But
Stryker contends that Ridgeway executed the agreement in Mississippi because the cover page of
Ridgeway’s fax to the company on October 25, 2001, lists a Mississippi area code. Based on the
record, it is impossible to say whether the place of contracting is Louisiana or Mississippi, but
there is no indication that this factor favors Michigan.

       The “place of negotiation” does not strongly favor Michigan or Louisiana. There is little
evidence in the record of where the parties negotiated the agreement. To this end, the comments
to § 188 note that “[t]his contact is of less importance when . . . the parties do not meet but rather
 Nos. 16-1434/1654            Stone Surgical, et al. v. Stryker Corp., et al.                 Page 8


conduct their negotiations from separate states by mail or telephone.” Restatement (Second) of
Conflict of Laws § 188, cmt. e.

       The third factor, the “place of performance,” is primarily Louisiana. The agreement at
issue is the non-compete agreement, which limits Ridgeway’s ability to engage in the industry
within his Louisiana sales territory. Performance of this agreement required Ridgeway to do or
refrain from doing certain activities in Louisiana, where he worked as a sales representative.
Because the non-compete prevented Ridgeway from competing with Stryker in Louisiana,
the place of performance was Louisiana.

       Again, the “location of the subject matter of the contract” favors finding that Louisiana
had the most significant relationship to the transaction at issue. The non-compete agreement
tells Ridgeway what he can and cannot do in his Louisiana sales territories, should he leave his
employment with Stryker. The comments to § 188 reveal that this factor plays an important role
in the analysis of contracts protecting against localized risks:

       When the contract . . . affords protection against a localized risk, such as the
       dishonesty of an employee in a fixed place of employment, the location of the
       thing or of the risk is significant. The state where the . . . risk is located will have
       a natural interest in transactions affecting it. Also the parties will regard the
       location of the . . . risk as important.

Restatement (Second) of Conflict of Laws § 188, cmt. e. In light of these comments, the location
of the subject matter of the contract favors Louisiana.

       The final factor, the domicile of the parties, does not favor one state over the other.
Stryker is based in Michigan, and Ridgeway is domiciled in Louisiana. This factor has little
impact on the § 188 analysis in this case.

       Taken on the whole, the state with the “most significant relationship to the transaction
and the parties” under § 188 is Louisiana. Absent a choice-of-law clause, Louisiana law would
govern the transaction pursuant to § 188. This does not end our inquiry, however. Section
187(2) also requires that the state whose law would apply under § 188 have a “materially greater
interest than the chosen state in the determination of the particular issue.” Restatement (Second)
of Conflict of Laws § 187(2)(b) (emphasis added).
 Nos. 16-1434/1654           Stone Surgical, et al. v. Stryker Corp., et al.               Page 9


       While it is true that the state with the most significant relationship to the employment
contract and non-compete between Stryker and Ridgeway is Louisiana, it does not necessarily
follow that Louisiana’s interest is materially greater than that of Michigan. This analysis is
distinct from determining which state’s law would have applied absent a choice-of-law clause.
And Michigan certainly has an interest in “the determination of [this] particular issue.” See id.
Stryker is a Michigan corporation, with its headquarters and management centered there.
Michigan has a strong interest in protecting its businesses from unfair competition. Stryker will
also suffer economic loss as a result of Ridgeway’s breach of the non-compete agreement—
something Michigan surely has an interest in protecting Stryker, a Michigan company, from
suffering.

       On balance, Louisiana’s interest in protecting its employee from unfair non-compete
clauses is not materially greater than Michigan’s interest in protecting its businesses from unfair
competition. See, e.g., Wallace Sales & Consulting, LLC v. Tuopu N. Am., Ltd., No. 15-cv-
10748, 2016 WL 1436585, at *4–7 (E.D. Mich. April 12, 2016) (discussing whether a state’s
interest was materially greater than the chosen law); Milne v. Accurcast, Inc., No. 08-13643,
2010 WL 374176, at *6 (E.D. Mich. Jan. 25, 2010) (same).

       Absent such evidence that Louisiana’s interest was not just greater but materially greater,
there is no reason to disturb the parties’ choice of Michigan law. See Wallace, 2016 WL
1436585, at *6. We cannot confidently say that the district court should have applied the
exception under § 187(2) and disregarded the Michigan choice-of-law clause in favor of
applying Louisiana law.

       Although Michigan law favors non-competes and Louisiana law severely restricts them,
we need not opine on whether these two fundamental policies conflict.            Determining that
Louisiana’s interests in determining the validity of the non-compete are not materially greater
 Nos. 16-1434/1654               Stone Surgical, et al. v. Stryker Corp., et al.                    Page 10


than Michigan’s ends our § 187(2) inquiry. The district court properly applied Michigan law,
pursuant to the choice-of-law agreement between Ridgeway and Stryker.5

                                                     IV.

        We review the district court’s evidentiary rulings for an abuse of discretion and will
reverse only “if the abuse of discretion caused more than harmless error.” Taylor v. TECO
Barge Line, Inc., 517 F.3d 372, 378 (6th Cir. 2008) (citation omitted).

                                                      A.

        Ridgeway challenges the district court’s decision to exclude internal Stryker emails from
evidence pursuant to the attorney-client privilege. The two emails at issue include one from
Stryker’s human resources director to a member of the in-house counsel team, dated two weeks
prior to Ridgeway’s termination, and a second between the sales team leader and the human
resources director, approximately four weeks before this suit was filed. Both emails allegedly
discuss the existence of Ridgeway’s non-compete agreement. The emails were inadvertently
produced during discovery and retracted by Stryker under the attorney-client and work product
privileges.    Ridgeway argues that the emails fall under the crime-fraud exception and
alternatively, that Stryker waived the attorney-client privilege by putting the validity of the non-
compete agreement at issue. These arguments fail.

        The crime-fraud exception allows a party to access the contents of privileged
communications when an attorney-client relationship is used to advance a crime or perpetrate
fraud. United States v. Zolin, 491 U.S. 554, 563–65 (1989). The party seeking to use the crime-
fraud exception must first “make a prima facie showing that a sufficiently serious crime or fraud
occurred to defeat the privilege [and] second[] . . . must establish some relationship between the
communication at issue and the prima facie violation.” In re Antitrust Grand Jury, 805 F.2d 155,
164–66 (6th Cir. 1986) (emphasis omitted); see also United States v. Collis, 128 F.3d 313, 321
(6th Cir. 1997).


        5
         The question of whether the non-compete is valid under Michigan law is a question for the jury, who
answered in the affirmative. Michigan law strongly favors non-competes, and we need not second-guess the jury’s
finding.
 Nos. 16-1434/1654               Stone Surgical, et al. v. Stryker Corp., et al.                     Page 11


        Ridgeway argues that the internal Stryker emails show that the company was engaged in
fraud. Specifically, he asserts that Stryker management knew that Ridgeway did not have a non-
compete, a fact that Ridgeway alleges they tried to conceal by filing the initial complaint with a
form copy of the non-compete rather than with his original agreement. Ridgeway offered no
other evidence to demonstrate that the agreement attached to the complaint was not his, and
therefore that Stryker’s statement that it was a “true and correct copy” was false. Nor did
Ridgeway offer any further evidence of fraudulent activity. The law does not permit Ridgeway
to rely on the emails themselves to prove the fraud. The district court did not require Ridgeway
to unequivocally prove the fraud but instead asked for some evidence to establish a reasonable
basis for believing that fraud occurred. Because Ridgeway did not make such a showing, the
district court did not abuse its discretion by rejecting Ridgeway’s crime-fraud-exception
argument.

        Ridgeway’s argument that Stryker put the validity of the non-compete “at issue” also
fails because he never raised it before the district court. He points to two places in the record
where he raised this argument: first, in his memorandum in support of the motion to retain
disclosed documents; and second, in his appeal to the district court of the magistrate’s decision to
deny his motion to retain disclosed documents. However those two sources provide little clarity
as to Ridgeway’s argument. It was not until his brief on appeal that he developed these cursory
references into a full-fledged argument. The fact that Ridgeway never raised this alternate
argument outside of ambiguous language in two briefs below indicates that the argument was not
squarely presented to the district court and, therefore, the argument is waived.6

                                                      B.

        Ridgeway also appeals the district court’s denial of his motion for an adverse-inference
jury instruction based on Stryker’s actions; namely, for attaching the form non-compete as a
“true and correct” copy of Ridgeway’s agreement instead of the original copy signed by
Ridgeway. But Ridgeway has not explained why Stryker had an obligation to preserve the
original 2001 agreement signed by Ridgeway. Even if Ridgeway returned the agreement to

        6
          Having found no abuse of discretion in the district court’s exclusion of the privileged communications
from the record, we also, for the same reasons, deny Ridgeway’s motion to supplement the record on appeal.
 Nos. 16-1434/1654           Stone Surgical, et al. v. Stryker Corp., et al.            Page 12


Stryker when he faxed his acceptance, the company would have had it since 2001, and Stryker
did not fire Ridgeway until 2013. Thus, Stryker had no knowledge of potential litigation over
Ridgeway’s non-compete for twelve years. During that time, the company had no obligation to
preserve the agreement as evidence. The district court did not abuse its discretion by refusing to
give an adverse-inference jury instruction against Stryker.

                                                V.

       For the reasons stated above, we affirm the judgment of the district court.